Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings filed 9-10-21 have been accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,243,645. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,243,645 encompasses all the claim limitations of pending claim 1 of the Instant Application.

Additionally, claims 2-11 are rejected by virtue of dependency on claim 1.

Pending Claim 1 of the Instant Application
Claim 1 of Patent 11,243,645
A display apparatus comprising:
A display device, 
a substrate comprising an opening area and a display area at least partially surrounding the opening area;
which comprises a display area, a hole and an adjacent area between the display area and the hole, the display device, comprising:a first substrate;

a display element layer disposed on the first substrate;
a first sensing electrode in the display area adjacent to the opening area;a second sensing electrode in the display area adjacent to the opening area and facing the first sensing electrode in a first direction; and
a first sensing electrode and a second sensing electrode disposed on the display element layer, the first sensing electrode and the second sensing electrode spaced apart by the hole; and
a connection electrode in a non-display area between the opening area and the display area and connected to the first sensing electrode and the second sensing electrode.
a first connection wiring connecting the first sensing electrode and the second sensing electrode, the first connection wiring disposed in the adjacent area.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2020/0236259) in view of Choi et al. (US 2019/0079622).
Regarding claim 1, Nakamura (Fig. 1 and 2) discloses a display apparatus comprising:
a substrate (5) comprising an opening area (TS in Fig. 1, corresponding to 5s in Fig. 2) and a display area (PF) at least partially surrounding the opening area (PF shown completely surrounding the opening area TS in Fig. 1);
a first sensing electrode (eg. the top left electrode CM, with “CM functions as a touch sensor electrode” discussed in [0028]) in the display area (eg. overlapping the display pixels Ea and Eb) adjacent to the opening area (adjacent in the upper left direction);
a second sensing electrode (similar to electrode CM but shown in the bottom left of Fig. 2) in the display area (similarly to above, overlapping display pixels) adjacent to the opening area (adjacent in the 
a connection electrode (TWb) in a non-display area (5d) between the opening area and the display area (5s corresponds to the light shielding region DS shown in Fig. 1, with both “DS surrounding the transparent section TS” and “DS is surrounded by a pixel formation section PF” as discussed in [0030]).
However, Nakamura fails to teach or suggest wherein the connection electrode is “connected to the first sensing electrode and the second sensing electrode.”
Choi (Fig. 1, 2, and 11) discloses a display apparatus comprising:
a substrate (100) comprising an opening area (150) and a display area (210) at least partially surrounding the opening area (210 shown surrounding the opening area in Fig. 11);
a first sensing electrode (the upper 130) adjacent to the opening area (adjacent on the top);
a second sensing electrode (the lower 130) adjacent to the opening area (adjacent on the bottom) and facing the first sensing electrode in a first direction (each 130 face each other vertically, seen in Fig. 2); and
a connection electrode (137) connected to the first sensing electrode and the second sensing electrode (137 connects each electrode 130, as seen in Fig. 2, see also [0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura so the connection electrode is connected to the first sensing electrode and the second sensing electrode as taught by Choi because this provides touch sensors that are separate from the pixels (ie. on layers 210 and 220 of Choi, instead of the combined common electrode touch sensor of Nakamura), allowing for simultaneous touch sensing and display.


It would have been obvious to one of ordinary skill in the art to combine Nakamura and Choi for the same reasons as discussed above.

Regarding claim 7, Nakamura and Choi disclose a display apparatus as discussed above, and Choi further discloses a fourth sensing electrode (the right side electrode 110) in the display area adjacent to the opening area (adjacent to 150 on the right) and facing the third sensing electrode in a second direction different from the first direction (electrodes 110 face each other horizontally as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art to combine Nakamura and Choi for the same reasons as discussed above.

Regarding claim 8, Nakamura and Choi disclose a display apparatus as discussed above, and Choi further discloses wherein the third sensing electrode and the fourth sensing electrode is one body (each of the electrodes 110 are formed in the same layer of the same materials, see also [0045] which discusses how “the first sensing electrodes 110 neighboring in the first direction may be physically and electrically connected by a connecting portion 115” and that further, “the connecting portion 115 may be integrally formed with the first sensing electrodes 110 at the same level,” and the examiner interprets the “integrally formed” with each other as reading upon the claimed “one body”).
It would have been obvious to one of ordinary skill in the art to combine Nakamura and Choi for the same reasons as discussed above.

Claims 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Nakamura.
Regarding claim 12, Choi (Fig. 1, 2, and 11) discloses a display apparatus comprising:
a substrate (100) comprising an opening area (150) and a display area (210) at least partially surrounding the opening area (210 shown surrounding the opening area in Fig. 11);
first sensing electrodes (130) electrically connected to each other (“130 neighboring in the second direction may be electrically connected to each other by a bridge electrode 135” as discussed in [0046]) and arranged in the display area in a first direction (vertically, as seen in Fig. 1);
second sensing electrodes (110) electrically connected to each other (“110 neighboring in the first direction may be physically and electrically connected” as discussed in [0045]) and arranged in the display area in a second direction (horizontally, seen in Fig. 1); and
a metal layer (117, with “117 and 137 may include a metal” discussed in [0071]), wherein the metal layer comprises a first region (117 above the opening 150) and a second region (117 below the opening 150) spaced apart from each other (separated by 150), and wherein each of the first region and the second region is electrically connected to one of the second sensing electrodes (“117 may be formed such that the first sensing electrodes 110 separated with respect to the device hole 150 may be electrically connected” as discussed in [0067]) arranged adjacent to the opening area (as seen in Fig. 2, 117 are adjacent to 150).
However, Choi fails to teach or suggest wherein the metal layer is “in a non-display area between the opening area and the display area.”
Nakamura (Fig. 1 and 9) discloses a display apparatus comprising:
a substrate (5) comprising an opening area (TS in Fig. 1, corresponding to 5s in Fig. 2) and a display area (PF) at least partially surrounding the opening area (PF shown completely surrounding the opening area TS in Fig. 1);

a second sensing electrode (similar to electrode CM but shown in the bottom left of Fig. 2) in the display area (similarly to above, overlapping display pixels); and 
a metal layer (TWb, with “TWa and TWb may include a transparent metal” discussed in [0026]) in a non-display area between the opening area and the display area (TWb is inside 5d, which a light-shielding region without pixels, as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi so the metal layer is in a non-display area between the opening area and the display area as taught by Nakamura because this allows the metal layer to bypass the opening area (similar to as discussed in [0040]).

Regarding claim 17, Choi (Fig. 1, 2, and 11) discloses a display apparatus comprising:
a substrate (100) comprising an opening area (150) and a display area (210) at least partially surrounding the opening area (210 shown surrounding the opening area in Fig. 11);
first sensing electrodes (130) electrically connected to each other (“130 neighboring in the second direction may be electrically connected to each other by a bridge electrode 135” as discussed in [0046]) and arranged in the display area in a first direction (vertically, as seen in Fig. 1);
second sensing electrodes (110) electrically connected to each other (“110 neighboring in the first direction may be physically and electrically connected” as discussed in [0045]) and arranged in the display area in a second direction (horizontally, seen in Fig. 1); and
a metal layer (117, with “117 and 137 may include a metal” discussed in [0071]), wherein the metal layer comprises a plurality of regions (eg. a first region 117 above the opening 150 and a second region 117 below the opening 150) spaced apart from each other (separated by 150) and arranged along 
However, Choi fails to teach or suggest wherein the metal layer is “in a non-display area between the opening area and the display area.”
Nakamura (Fig. 1 and 9) discloses a display apparatus comprising:
a substrate (5) comprising an opening area (TS in Fig. 1, corresponding to 5s in Fig. 2) and a display area (PF) at least partially surrounding the opening area (PF shown completely surrounding the opening area TS in Fig. 1);
a first sensing electrode (eg. the top left electrode CM, with “CM functions as a touch sensor electrode” discussed in [0028]) in the display area (eg. overlapping the display pixels Ea and Eb);
a second sensing electrode (similar to electrode CM but shown in the bottom left of Fig. 2) in the display area (similarly to above, overlapping display pixels); and 
a metal layer (TWb, with “TWa and TWb may include a transparent metal” discussed in [0026]) in a non-display area between the opening area and the display area (TWb is inside 5d, which a light-shielding region without pixels, as seen in Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi so the metal layer is in a non-display area between the opening area and the display area as taught by Nakamura because this allows the metal layer to bypass the opening area (similar to as discussed in [0040]).
Regarding claim 13, Choi and Nakamura disclose a display apparatus as discussed above, and Choi further discloses a connection electrode (137) in the non-display area (137 is next to the opening 150 as seen in Fig. 2, while similarly to as discussed above, Nakamura teaches wherein the region next 
It would have been obvious to one of ordinary skill in the art to combine Choi and Nakamura for the same reasons as discussed above.

Regarding claim 18, Choi and Nakamura disclose a display apparatus as discussed above, and Choi further discloses a connection electrode (137) in the non-display area (137 is next to the opening 150 as seen in Fig. 2, while similarly to as discussed above, Nakamura teaches wherein the region next to the opening area is a non-display area) and connected to a pair of first sensing electrodes (137 connect the electrodes 130 as seen in Fig. 2) facing each other with the opening area therebetween (each electrode 130 in Fig. 2 faces each other with 150 in between).
It would have been obvious to one of ordinary skill in the art to combine Choi and Nakamura for the same reasons as discussed above.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Choi as applied to claim 1 above, and further in view of Shimodaira (US 2008/0117497).
Regarding claim 2, Nakamura and Choi disclose a display apparatus as discussed above, however fail to teach or suggest wherein the connection electrode comprises a first electrode with a ring shape and disposed along an edge of the opening area; and
a second electrode protruded from the first electrode and connected to the first sensing electrode and the second sensing electrode.
Shimodaira (Fig. 3, 4, and 21) discloses a display apparatus comprising:

a first and a second electrode (corresponding to different electrodes 35, seen in Fig. 4, labelled 335 in Fig. 21, also discussed in [0102]);
a connection electrode (350 and 359) in a non-display area between the opening area and the display area (in the area surrounding 305A but without the pixels); and
wherein the connection electrode comprises a first electrode (359) with a ring shape (seen as a hexagonal ring in Fig. 21) and disposed along an edge of the opening area (surrounding 305A); and
a second electrode (350) protruded from the first electrode (extending downwards as shown near the bottom of Fig. 21) and connected to the first electrode and the second electrode (350 connects downwards to 335, as seen in Fig. 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura and Choi so the connection electrode comprises a first electrode with a ring shape and a second electrode protruded from the first electrode as taught by Shimodaira because allows the connection electrode to “bypass” the opening area while reducing the space required (see [0161]).

Claims 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Choi as applied to claims 4 and 7 above, and further in view of Ina et al. (US 2020/0168633).
Regarding claim 5, Nakamura and Choi disclose a display apparatus as discussed above, however fail to teach or suggest a metal layer in the non-display area and comprising a first region and a second region spaced apart from each other.
Ina (Fig. 2 and 10) discloses a display apparatus comprising:

a metal layer (24, with “a metal material, such as titanium (Ti), copper (Cu)…” discussed in [0063]) in the non-display area (seen in Fig. 10, 24 are inside region A2, which is a non display region) comprising a first region (the section of 24 on the top right) and a second region (the section of 24 on the bottom right) spaced apart from each other (24 are “separated portions” as discussed in [0113], shown spaced apart from each other in Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura and Choi to include a metal layer in the non-display area and comprising a first region and a second region spaced apart from each other as taught by Ina because this provides shielding that improves display quality (see [0114]).

Regarding claim 9, Nakamura and Choi disclose a display apparatus as discussed above, however fail to teach or suggest a metal layer in the non-display area and comprising a first region and a second region spaced apart from each other.
Ina (Fig. 2 and 10) discloses a display apparatus comprising:
a substrate (1) comprising an opening area (A1) and a display area (A3) at least partially surrounding the opening area (A3 surrounds A1, as seen in Fig. 2);
a metal layer (24, with “a metal material, such as titanium (Ti), copper (Cu)…” discussed in [0063]) in the non-display area (seen in Fig. 10, 24 are inside region A2, which is a non display region) comprising a first region (the section of 24 on the top right) and a second region (the section of 24 on the bottom right) spaced apart from each other (24 are “separated portions” as discussed in [0113], shown spaced apart from each other in Fig. 10).
.

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Nakamura as applied to claims 13 and 18 above, and further in view of Shimodaira.
Regarding claim 15, Choi and Nakamura disclose a display apparatus as discussed above, however fail to teach or suggest wherein the connection electrode comprises a first electrode with a ring shape and disposed along an edge of the opening area; and
a second electrode protruded from the first electrode and connected to the pair of first sensing electrodes.
Shimodaira (Fig. 3, 4, and 21) discloses a display apparatus comprising:
a substrate (30) comprising an opening area (305A) and a display area (the region of pixels 335) at least partially surrounding the opening area (the pixels 335 surround the opening 305A, as seen in Fig. 21);
first electrodes (corresponding to different electrodes 35, seen in Fig. 4, labelled 335 in Fig. 21, also discussed in [0102]);
a connection electrode (350 and 359) in a non-display area between the opening area and the display area (in the area surrounding 305A but without the pixels); and
wherein the connection electrode comprises a first electrode (359) with a ring shape (seen as a hexagonal ring in Fig. 21) and disposed along an edge of the opening area (surrounding 305A); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura and Choi so the connection electrode comprises a first electrode with a ring shape and a second electrode protruded from the first electrode as taught by Shimodaira because allows the connection electrode to “bypass” the opening area while reducing the space required (see [0161]).

Regarding claim 19, Choi and Nakamura disclose a display apparatus as discussed above, however fail to teach or suggest wherein the connection electrode comprises a first electrode with a ring shape and disposed along an edge of the opening area; and
a second electrode protruded from the first electrode and connected to the pair of first sensing electrodes.
Shimodaira (Fig. 3, 4, and 21) discloses a display apparatus comprising:
a substrate (30) comprising an opening area (305A) and a display area (the region of pixels 335) at least partially surrounding the opening area (the pixels 335 surround the opening 305A, as seen in Fig. 21);
first electrodes (corresponding to different electrodes 35, seen in Fig. 4, labelled 335 in Fig. 21, also discussed in [0102]);
a connection electrode (350 and 359) in a non-display area between the opening area and the display area (in the area surrounding 305A but without the pixels); and
wherein the connection electrode comprises a first electrode (359) with a ring shape (seen as a hexagonal ring in Fig. 21) and disposed along an edge of the opening area (surrounding 305A); and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nakamura and Choi so the connection electrode comprises a first electrode with a ring shape and a second electrode protruded from the first electrode as taught by Shimodaira because allows the connection electrode to “bypass” the opening area while reducing the space required (see [0161]).

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Nakamura as applied to claims 12 and 17 above, and further in view of Lee et al. (US 2013/0147727).
Regarding claim 16, Choi and Nakamura disclose a display apparatus as discussed above, and while Nakamura discloses wherein the non-display area is light-shielded (5d is a “light shielding region” as discussed in [0033]), Choi and Nakamura fail to teach or suggest wherein the metal layer comprises a metal having a light-blocking characteristic.
Lee discloses a display apparatus wherein a metal layer comprises a metal having a light-blocking characteristic (“electrodes may be formed of light shielding metal” as discussed in [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Nakamura so the metal layer has a light-blocking characteristic as taught by Lee because the metal layer of Nakamura is already in a light shielding layer, and this allows the metal layer to have “high conductivity” (see [0055] of Lee).

Regarding claim 22, Choi and Nakamura disclose a display apparatus as discussed above, and while Nakamura discloses wherein the non-display area is light-shielded (5d is a “light shielding region” 
Lee discloses a display apparatus wherein a metal layer comprises a metal having a light-blocking characteristic (“electrodes may be formed of light shielding metal” as discussed in [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Choi and Nakamura so the metal layer has a light-blocking characteristic as taught by Lee because the metal layer of Nakamura is already in a light shielding layer, and this allows the metal layer to have “high conductivity” (see [0055] of Lee).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Choi and Nakamura as applied to claim 17 above, and further in view of Ina.
Regarding claim 21, Choi and Nakamura disclose a display apparatus as discussed above, however fail to teach or suggest wherein sizes of the plurality of regions are different from each other.
Ina (Fig. 2 and 10) discloses a display apparatus comprising:
a substrate (1) comprising an opening area (A1) and a display area (A3) at least partially surrounding the opening area (A3 surrounds A1, as seen in Fig. 2);
a metal layer (24, with “a metal material, such as titanium (Ti), copper (Cu)…” discussed in [0063]) in the non-display area (seen in Fig. 10, 24 are inside region A2, which is a non display region) between the opening area (A1) and the display area (A3), wherein the metal layer comprises a plurality of regions (three different regions 24 shown on the right of A1 in Fig. 10) spaced apart from each other (24 are “separated” as discussed in [0113]) and arranged along an edge of the opening area (specifically, the right edge, as seen in Fig. 10), wherein sizes of the plurality of regions are different from each other (for example, the centermost region 24 directly to the right of A1 is smaller than the top-most region 24 in the upper right, as seen in Fig. 10).
.

Allowable Subject Matter
Claims 3, 6, 10, 11, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 3, Nakamura and Choi disclose a display apparatus as discussed above, and Nakamura further discloses a metal layer in the non-display area (“TWa and TWb may include a transparent metal” as discussed in [0026]).
Choi also teaches wherein the connection electrodes are metal (“117 and 137 may include a metal” as discussed in [0071]).
However, neither Nakamura nor Choi teach a metal layer in the non-display area other than the connection electrode, and so fail to teach or suggest a metal layer in the non-display area “connected to the connection electrode.”

Ina (Fig. 2 and 10) discloses a display apparatus comprising:
a substrate (1) comprising an opening area (A1) and a display area (A3) at least partially surrounding the opening area (A3 surrounds A1, as seen in Fig. 2);
a connection electrode (31, called a “detour portion”); and

However, while the metal layer and connection electrode overlap each other (as seen in Fig. 10, 31 and 24 overlap), and although Ina teaches that the metal layer can connect to “electrodes” (24 “may be connected to lines or electrodes” as discussed in [0115]), Ina fails to teach or suggest wherein the metal layer is specifically “connected to the connection electrode” instead of other electrodes (such as power lines as discussed in [0113]).

Therefore, none of the currently cited references of record teaches or suggest “a metal layer in the non-display area connected to the connection electrode” when combined with each of the other currently cited claim limitations.

Regarding claim 6, Nakamura, Choi, and Ina disclose a display apparatus as discussed above, and although Ina teaches that the metal layer can connect to “electrodes” (24 “may be connected to lines or electrodes” as discussed in [0115]), Ina fails to teach or suggest wherein the metal layer is specifically “connected to the connection electrode” instead of other electrodes (such as power lines as discussed in [0113]).

Therefore, none of the currently cited references of record teaches or suggest a metal layer wherein “the first region is electrically connected to the first sensing electrode and the second sensing electrode, and the second region is electrically connected to the third sensing electrode” when combined with each of the other currently cited claim limitations.


Therefore, Nakamura would also teach a fifth sensing electrode (eg. when the opening TS discussed above corresponds to TS1 in Fig. 14, then there will be a fifth electrode CM next to the second opening TS2 in a similar manner, while) adjacent to the opening area (in this example, adjacent to TS2).
However, it is not clear whether the fifth sensing electrode would specifically be “facing the fourth sensing electrode in the first direction,” as TS1 and TS2 do not appear to be aligned, and even the embodiment of Fig. 4A (which could have a fifth electrode adjacent to TS due to the increased width) fails to provide proper details.
Additionally, Choi clearly shows only four sensing electrodes adjacent to the opening 150 (with the embodiments in Fig. 9 and 10 showing even fewer adjacent electrodes).

Shimodaira discloses wherein the opening area (305A) is much larger than the electrodes (335), however is directed towards pixel electrodes, and not sensing electrodes.

Therefore, none of the currently cited references of record teaches or suggest a metal layer wherein “a fifth sensing electrode in the display area adjacent to the opening area and facing the fourth sensing electrode in the first direction” when combined with each of the other currently cited claim limitations.



Regarding claim 14, Choi and Nakamura disclose a display apparatus as discussed above, however fail to teach or suggest wherein the metal layer further comprises a third region spaced apart from the first region and the second region, and wherein the third region is electrically connected to the connection electrode.

Ina (Fig. 2 and 10) discloses a display apparatus comprising:
a substrate (1) comprising an opening area (A1) and a display area (A3) at least partially surrounding the opening area (A3 surrounds A1, as seen in Fig. 2);
a metal layer (24, with “a metal material, such as titanium (Ti), copper (Cu)…” discussed in [0063]) in the non-display area (seen in Fig. 10, 24 are inside region A2, which is a non display region) between the opening area (A1) and the display area (A3), wherein the metal layer comprises a first region (the section of 24 on the top right) and a second region (the section of 24 on the bottom right) spaced apart from each other (24 are “separated portions” as discussed in [0113], shown spaced apart from each other in Fig. 10), and
a third region spaced apart from the first region and the second region (24 also include a third region directly to the left of A1, in between the first and second regions).
However, Ina fails to teach or suggest wherein the third region is electrically connected to the connection electrode.

Therefore, none of the currently cited references of record teaches or suggest “wherein the metal layer further comprises a third region spaced apart from the first region and the second region, 

Regarding claim 20, Choi and Nakamura disclose a display apparatus as discussed above, however fail to teach or suggest wherein one of the plurality of regions electrically connected to one of the first sensing electrodes is electrically connected to the connection electrode (as seen in Fig. 2 of Choi, 117 and 137 do not electrically connect to each other).

Ina (Fig. 2 and 10) discloses a display apparatus comprising:
a substrate (1) comprising an opening area (A1) and a display area (A3) at least partially surrounding the opening area (A3 surrounds A1, as seen in Fig. 2);
a connection electrode (31, called a “detour portion”); and
a metal layer (24, with “a metal material, such as titanium (Ti), copper (Cu)…” discussed in [0063]) in the non-display area (seen in Fig. 10, 24 are inside region A2, which is a non display region).
However, while the metal layer and connection electrode overlap each other (as seen in Fig. 10, 31 and 24 overlap), and although Ina teaches that the metal layer can connect to “electrodes” (24 “may be connected to lines or electrodes” as discussed in [0115]), Ina fails to teach or suggest wherein the metal layer is specifically “connected to the connection electrode” instead of other electrodes (such as power lines as discussed in [0113]).

Therefore, none of the currently cited references of record teaches or suggest wherein “a metal layer comprises a plurality of regions” simultaneously with “wherein one of the plurality of regions electrically connected to one of the first sensing electrodes is electrically connected to the connection electrode” when combined with each of the other currently cited claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/               Primary Examiner, Art Unit 2691